STRAUP, I.
(dissenting).
I dissent. It needs no extended argument to show that there is at Salt Lake City, as elsewhere in the United States, *273a solar time and a standard time; that the latter at Salt Lake City is twenty-seven minutes and thirty-six seconds faster than the former; and that courts will take judicial notice of both, and of the difference of time between them. Because of such facts and notice, when time is expressed in statutes, ordinances, contracts, and other writings, by the use of the words “noon,” or “midnight,” or other similar terms, if not aided or controlled by other terms, an uncertainty or patent ambiguity arises as to which time, solar or standard, was intended. When found in a policy of insurance the ambiguity, if unaided, is generally construed most strongly against the insurer, on the familiar principle that ambiguous terms in such contracts are construed most strongly against the insurer and in favor of the insured; in statutes, ordinances, or official proceedings relating to or involving official acts or conduct, the ambiguity is resolved in favor of the officer and of his official acts and conduct, in order to uphold and to give effect to them; and in penal statutes or ordinances the ambiguity is liberally construed in favor of him who is charged with the violation of their provisions. Because courts take judicial notice of both solar and standard time, and of the difference of time between them, an ambiguity arose in the ordinance by the use of the terms “between twelve o’clock midnight and six o’clock a. m.” There is nothing else in the ordinance to aid the ambiguity. Arising as it does in a penal ordinance, the ambiguity, under the familiar rules of construction, ought to have been resolved in favor of the defendant, not by the jury, but by the court whose duty it was to construe the ordinance.
The defendant requested the court to do so, and to instruct the jury to return a verdict of not guilty; the evidence, without dispute, showing that the liquor was sold before twelve o’clock midnight, solar time. The court refused this request. Then the defendant also requested the court to charge the jury the difference in time, between solar and standard time, and to charge them that the presumption is that solar time was intended by the use of the language in the ordinance, “twelve *274o’clock midnight,” etc. This request was also refused. The court declined to construe the ordinance^ and failed and declined to charge the jury which time, solar or standard, 'was intended, or which should be considered by them in determining the guilt or innocence of the defendant. It charged the jury that the burden was on the plaintiff to show that the defendant sold the liquor “after the hour of twelve o’clock midnight, and before the hour of six o’clock following,” and that if they found that he sold the liquor “within hours prohibited by the ordinance,” and that such sale was not for medicinal purposes, they should find him guilty.
The construction of the ordinance, in respect of its intended meaning as to solar or standard time, or the time which should be considered in determining the case, was therefore left entirely to the jury, wholly unaided and uncontrolled by the court. Instead of so leaving the matter to the jury, I think the court should have determined it.